Citation Nr: 1431338	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than August 9, 2012, for grant of service connection for right lower extremity radiculopathy.

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, currently rated as 20 percent disabling since August 9, 2012.

3.  Entitlement to an initial compensable rating for residuals of a nasal septorhinoplasty.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to November 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and October 2012 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

This appeal was previously before the Board in June 2010, at which time the Board remanded the issues of entitlement to an initial compensable rating for residuals of a nasal septorhinoplasty and entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine for additional development.  

The Board notes that the Veteran also filed timely notices of disagreement for the issues of entitlement to service connection for a sleep disorder and for hypertension and for entitlement to a higher initial rating for gastroesophageal reflux disease (GERD).  Statements of the case were provided on these issues in November 2011 and March 2014.  However, as the Veteran did not submit timely substantive appeals, they are not in appellate status.  See April 2014 Informal Hearing Presentation (noting that the appellant has not yet submitted a substantive appeal with regard to the GERD issue).  

With respect to the earlier effective date issue, the Veteran has claimed that there was clear and unmistakable error in the assignment of the existing August 8, 2012 effective date for a 20 percent rating for radiculopathy of the right lower extremity.  Although the Veteran stated that the error was with "BVA" or Board (see October 2013 statement), it was the RO who initially assigned the effective date in an October 2012 rating decision, and the document to which the Veteran quotes as containing the error is the August 2013 statement of the case furnished by the RO-not the Board.  Regardless, as the October 2012 rating decision that granted service connection and assigned the 20 percent rating for radiculopathy effective August 9, 2012, did not become final before the Veteran filed a notice of disagreement with the effective date assigned, the issue is properly characterized as one for an earlier effective date on the merits rather than for a claim for revision of a previous final decision on the basis of clear and unmistakable error.  

The Board also notes that additional evidence was received following the August 2013 statement of the case adjudicating the earlier effective date issue.  However, this evidence, which consists of a GERD VA examination and recent VA treatment records, is not pertinent or relevant to the effective date issue.  Accordingly, there is no need for a remand so that the RO can consider this evidence in the first instance.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2013) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

With regard to the increased rating claim for radiculopathy, unlike the effective date issue, it does not appear that the Veteran ever submitted a timely notice of disagreement with the October 2012 rating decision's award of only a 20 percent rating for radiculopathy.  However, the December 2013 supplemental statement of the case nonetheless addressed an increased rating for right lower extremity radiculopathy such that the Veteran and his representative were led to believe that it was on appeal.  In fact, thereafter, the representative's January 2014 VA Form 646 expressly discussed the claim for an increased rating for radiculopathy.  As VA has taken actions to indicate to the Veteran and his representative that the issue of entitlement to a higher rating for right lower extremity radiculopathy is on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

Finally, the Board notes that in March 2010, the appellant testified during a hearing before the undersigned Veterans Law Judge with regard to his claims for an increased rating for the back and nasal septorhinoplasty.  A transcript of this proceeding has been associated with the claims file.  The Veteran was provided with an opportunity for an optional Board hearing with respect to his radiculopathy claim, but the Veteran did not respond and, pursuant to the January 2014 notice letter, it is to be assumed that he did not wish to have a Board hearing on this matter.  

The issues of entitlement to an initial compensable rating for residuals of a nasal septorhinoplasty, entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, and entitlement to a higher rating for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran separated from service in November 1989.

2.  VA received a claim from the Veteran seeking service connection for a "back injury" on December 1, 2005; the Veteran's right lower extremity radiculopathy is a neurological manifestation of his service-connected degenerative disc disease of the lumbar spine.

3.  Prior to December 1, 2005, there are no written communications that may be construed as a formal or informal claim for service connection.




CONCLUSION OF LAW

The criteria for an effective date of December 1, 2005, but no earlier, for the grant of service connection for right lower extremity radiculopathy have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the Veteran was provided with adequate notice in March 2006 and March 2012 letters.  

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the effective date claim that has been sufficiently identified has been obtained to the extent possible.  In this regard, the record contains communications from the Veteran, as well as service treatment records, VA treatment and examination reports, and private records submitted by the Veteran.  

The Veteran has provided lay statements in support of his claim and he also testified at a hearing before the undersigned in March 2010.  The Board notes that the hearing testimony involved the rating assigned for the Veteran's spine disability before the RO issued a separate rating decision awarding service connection for right lower extremity radiculopathy.  However, as alluded to above, in a January 2014 letter, VA provided the Veteran with another opportunity for an optional Board hearing specifically with respect to the effective date assigned for his right lower extremity radiculopathy.  However, the Veteran did not respond to this letter.  The letter specifically stated, "If you do not return the form and explain your wishes concerning an optional BVA hearing within 30 days, we will assume that you do not wish a BVA hearing."  Accordingly, the Veteran's subsequent failure to respond indicates that he did not desire another hearing before the Board regarding his right lower extremity radiculopathy.

Although the Board notes that this case was remanded in June 2010 so that an attempt could be made to obtain additional service treatment records, there was a negative response from the National Personnel Records Center in April 2011.  The Veteran was made aware of the unavailability of these records in the November 2011 supplemental statement of the case.  To the extent that there is any deficiency in the notice requirements of 3.156(e), no prejudice has resulted here, where further attempts to obtain this information would be futile and any missing service treatment records would not be relevant to the effective date issue, which hinges on the date a claim for service connection was received in this case.  Further, the Veteran was provided with VA examinations relevant to his radiculopathy when his spine was evaluated in January 2007 and August 2012.  He also specifically underwent a neurological examination in August 2012.  The Board finds these examinations to be collectively adequate for adjudication purposes.  The examiners interviewed the Veteran, solicited an accurate history, and conducted physical evaluations.  

In summary, there is no reasonable possibility that another VA examination or medical opinion or a remand for additional records (despite the fact that that the Board finds a remand is necessary for other issues) would aid in substantiating the Veteran's claim for an earlier effective date.  A remand at this juncture would unnecessarily delay the favorable grant of an earlier effective date without any additional benefit flowing to the Veteran.



II.  Effective Date for Service Connection of Right Lower Extremity Radiculopathy 

In this case, the RO issued a rating decision in October 2012 that granted service connection for right lower extremity radiculopathy and assigned a 20 percent rating effective August 9, 2012.  Because the Veteran filed a timely notice of disagreement with the October 2012 rating decision that established the effective date for this rating and perfected his appeal, the Board properly has jurisdiction over the effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

For disability compensation for service connection, unless the claim is received within one year of the Veteran's discharge, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(b)(2)(i).  See also 38 U.S.C.A. § 5110(a) ("Unless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.").    

In this case, the Veteran separated from service in November 1989.  On December 1, 2005, VA received the Veteran's claim for service connection for a "back injury."  Although the right leg was not specifically mentioned in this claim, the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities of a disability of the spine are to be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1) (2013).  Because the Veteran's current right lower extremity radiculopathy has been determined to be a manifestation of his service-connected degenerative disc disease of the lumbar spine (see August 9, 2012 VA examination report), the Board finds that December 1, 2005, is also appropriately considered the date of claim for his right leg radiculopathy.  

However, in looking at the record, there is nothing that can be construed as a formal or informal claim for service connection prior to December 1, 2005, when the Veteran filed an original claim for service connection for a "back injury."  In fact, it appears that no written statements were submitted by the Veteran prior to December 1, 2005, much less a communication that included an intent to apply for VA benefits as is required for a claim under 38 C.F.R. § 3.155(a).

Thus, the pertinent inquiry here hinges on identifying the date that entitlement arose for service connection for right lower extremity radiculopathy.  The Veteran stated that it was inappropriate for the RO to conclude that he first became entitled to service connection for right lower extremity radiculopathy on the date of the August 9, 2012 VA examination.  Having carefully reviewed the record, the Board agrees.  

Namely, there is other evidence in the record suggesting that the Veteran's manifestations of his service connected spinal disorder included the right lower extremity nerves and that these manifestations pre-dated the August 9, 2012 examination.  In this regard, the nerve examination conducted in August 2012 expressly identified a "date of diagnosis" related to the sciatic nerve impairment of "1992."  Further, several VA treatment records prior to the examination mentioned "[s]ome R LE (calf) parethesis occ. usual while sitting."  See e.g. October 2011 VA treatment reports.  Additionally, the first back VA examination conducted in January 2007 noted a right knee jerk abnormality of hypoactivity, although no other sensory or motor symptoms were identified on the date of the examination.  In light of the above evidence, it appears that the Veteran had symptoms involving the right lower extremity prior to the August 9, 2012 VA examination.  Accordingly, entitlement to service connection for right lower extremity radiculopathy was established well before the date of the examination, possibly as early as 1992 pursuant to the nerve examination report.  

The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, because even assuming that entitlement to right lower extremity radiculopathy arose before December 1, 2005, the law mandates that the effective date shall be the later of the date entitlement arose or the date his claim for service connection was received unless the claim is received within one year of the Veteran's discharge.  38 C.F.R. § 3.400(b)(2)(i).  Because the original claim for service connection was received December 1, 2005, many years after the Veteran's separation from service, the effective date of the grant of service connection cannot precede this date as a matter of law.

In conclusion, the Board finds that the Veteran is entitled to an effective date of December 1, 2005, for the grant of service connection for right lower extremity radiculopathy.  


ORDER

Entitlement to an effective date of December 1, 2005, for the establishment of service connection for right lower extremity radiculopathy is granted.


REMAND

With regard to the remaining issues, the Board must once again return this case to the AOJ for further development.  

With regard to the Veteran's claims for an initial compensable rating for residuals of a nasal septorhinoplasty and entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, the Board notes that certain development requested in its previous remand has not been adequately accomplished.  

In this regard, the August 2012 VA spine examination did not, after finding that the Veteran experiences functional loss, indicate "to what extent" or "express any such additional functional loss in terms of additional degrees of limited motion," as directed in the Board's remand directive.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Nor did the November 2012 VA nasal examiner provide an opinion as to "whether the symptoms associated with residuals of a nasal septorhinoplasty more nearly approximate a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side," as directed by the Board.  (Emphasis added.)  Rather, the November 2012 examiner merely indicated that there was not 50 percent obstruction without regard to any approximations, which is not responsive to the opinion request.  Significantly, the examiner also did not provide any rationale for the conclusion reached as directed in the Board's June 2010 Remand.  Therefore, upon remand, new examinations should be conducted so that the requested opinions can be provided.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  

Moreover, to the extent that the RO received a negative response from NPRC regarding the existence of any additional service treatment records, the Veteran should be provided with formal notice of the unavailability of these records under 38 C.F.R. § 3.156(e).

Next, as noted above, the Board grants an earlier effective date for the grant of service connection for right lower extremity radiculopathy.  In this case, it cannot be said that the Veteran would not be prejudiced if the Board were to adjudicate the merits of any claim pertaining to the rating evaluation for radiculopathy during the newly established time period from December 1, 2005, to August 8, 2012.  See 38 U.S.C.A. § 7104(a) ("All questions in a matter which . . . is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As such, a remand is warranted to afford the Veteran with all due process.   

Furthermore, as the new spine examination requested on remand may reveal additional information regarding the severity of the Veteran's associated right lower extremity radiculopathy, the Board finds that this issue should be deferred pending accomplishment of the requested development.  

Finally, to the extent that the Veteran may have received any additional VA treatment since December 2013 related to his spine, radiculopathy, or residuals of a nasal septorhinoplasty, recent treatment records must also be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records pertaining to the spine, radiculopathy, and/or to residuals of a nasal septorhinoplasty dated from December 2013 to the present.

2.  Provide the Veteran with notice of the unavailability of additional service treatment records from NPRC pursuant to 38 C.F.R. § 3.159(e)(1), including providing a description of any further action VA will take regarding the claim (including, but not limited to, notice that VA will decide the claim based on the evidence of record at the time unless the claimant submits the records) and notice that the claimant is ultimately responsible for providing the evidence.

3.  After accomplish the development outlined above, schedule the Veteran for an appropriate examination of the spine.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

The examiner is directed to describe the extent of functional loss (which was noted in the August 2012 examination) in terms of additional degrees of limitation of motion.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for an appropriate examination to evaluate his residuals of a nasal septorhinoplasty.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

The examiner is directed to provide an opinion as to whether the symptoms associated with residuals of a nasal septorhinoplasty more nearly approximate a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.   

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, adjudicate the issues of entitlement to an initial compensable rating for residuals of a nasal septorhinoplasty, entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, and entitlement to a higher rating for right lower extremity radiculopathy.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


